Exhibit 99.1 PENN WEST ANNOUNCES ITS RESULTS FOR THE FOURTH QUARTER ENDED DECEMBER 31, 2010 FOR IMMEDIATE RELEASE, February 17, 2011 PENN WEST EXPLORATION (TSX - PWT; NYSE - PWE) is pleased to announce its results for the fourth quarter ended December 31, 2010 As we move forward as an exploration and production (“E&P”) company, our objective is to deliver both growth and dividends to our shareholders. To this end, our aim in 2010 was to appraise the potential of our light-oil resource plays and to position other significant Penn West resources for future large-scale development using joint ventures. We believe we are well positioned as we increase our capital focus on the key strengths of our asset base. Financial Results • Funds flow (1) of $305 million in the fourth quarter of 2010 increased 14 percent from the $267 million realized in the third quarter of 2010. Basic funds flow increased to $0.67 per unit (1) in the fourth quarter of 2010 from $0.59 per unit in the third quarter of 2010, primarily from higher production and crude oil prices. • Funds flow for 2010 totalled $1,185 million compared to $1,493 million in 2009 reflecting the sale of properties and lower realized risk management gains. • Net income for 2010 totalled $226 million ($0.51 per unit-basic) compared to a net loss of $144 million ($0.35 per unit-basic) in 2009 as a result of higher oil and natural gas revenues and lower unrealized risk management losses. • Net debt (1) was reduced by approximately $536 million (2) during 2010 to $3.1 billion at December 31, 2010 due to the proceeds received from an asset exchange, an equity issue, the Peace River Oil Partnership transaction and the Cordova Joint Venture. • The netback (1) of $25.34 per boe in the fourth quarter of 2010 was 10 percent higher than the third quarter of 2010 mainly due to stronger crude oil prices. Operations • Our results to date from appraising our large, light-oil resource plays are generally on-track with our expectations and led us to increase our activity levels as we move into 2011. • In 2010, we drilled 319 net wells, including 245 net oil wells, 38 net natural gas wells and 34 net stratigraphic and service wells. • Fourth quarter 2010 production increased to 166,148 boe (3) per day from 164,087 boe per day in the third quarter of 2010 reflecting drilling success. Production for the fourth quarter included 88,447 barrels per day of light oil and NGLs, 16,849 barrels per day of heavy oil and 365 mmcf per day of natural gas. • Production for 2010 averaged 164,633 boe per day. Exit production at December 31, 2010 was approximately 167,100 boe per day. Apportionment issues on certain Enbridge pipelines reduced year-end exit production by approximately 1,900 boe per day. • Capital expenditures, net, for 2010 totalled $1,187 million including $102 million of strategic land acquisitions. Capital expenditures, net, were $400 million in the fourth quarter of 2010 compared to $196 million in the fourth quarter of 2009. We began escalating drilling levels in the fall of 2010 and have further increased activity during the first quarter of 2011. The terms “funds flow”, “funds flow per unit-basic”, “netback” and “net debt” are non-GAAP measures. Please refer to the “Calculation of Funds Flow”, “Highlights - Netback per boe”, “Results of Operations - Netbacks” and “Non-GAAP Measures Advisory” sections below. Consists of the change in long-term debt, convertible debentures and working capital (excluding future income taxes and risk management). Please refer to the Consolidated Balance Sheets below. Please refer to the “Oil and Gas Information Advisory” section below for information regarding the term “boe”. 2 • We continue to appraise the resource potential of our extensive portfolio. We are the most active driller in the Western Canadian Sedimentary Basin with 31 rigs currently running. • The Enbridge apportionment issues continue to the present. In early January 2011, issues at a partner operated gas facility in the Swan Hills area resulted in the loss of approximately 3,500 boe per day. We are optimistic our production will be restored in the near future. Penn West is maintaining original guidance in the range of 172,000 - 177,000 boe per day as we are confident that we can overcome the shortfalls that have been beyond our control. Reserves Highlights • Total working interest proved reserves were 481 mmboe and total working interest proved plus probable reserves were 661 mmboe at December 31, 2010, weighted approximately 70 percent to crude oil and liquids and 30 percent to natural gas. • Adjusted finding, development and acquisition costs (“FD&A”) (1) on a proved plus probable basis, including the change in future development capital were $18.12 per boe for 2010 (2009 - $23.77 per boe). • In 2010, we added approximately 72 million boe of reserves on a proved plus probable basis with approximately 68 percent related to crude oil and liquids. 2011 Capital Strategy • As we move into 2011, we will continue our focus on light-oil appraisal and full-scale development. Our exploration and development capital program for 2011 will be approximately 90 percent focused on light-oil projects using horizontal multi-stage fracture technology. We will continue to evaluate ongoing drilling results with a concentration on projects with the size and potential to drive growth in both production and reserves. • The 2011 capital program will focus on our large resource plays in the Cardium in Alberta, the Colorado Viking in Alberta and Saskatchewan, Waskada in Manitoba and the Carbonates in northern Alberta. The 2011 plan also includes accelerating the appraisal of our heavy oil interests in the Peace River Oil Partnership and our unconventional natural gas assets located in the Cordova Embayment. Risk Management Activity • Since September 30, 2010, we entered into additional crude oil collars on 20,000 barrels per day for 2012 at US$84.25 per barrel to US$98.45 per barrel. Dividends • We have adopted a dividend policy with an expected initial quarterly dividend of $0.27 per share. The dividend is subject to the approval of our Board of Directors based on the outlook for commodity prices, production levels and planned capital programs. We anticipate the first quarterly dividend to be declared payable on April 15, 2011 to shareholders of record on March 31, 2011. Corporate Update • On January 1, 2011, we converted to a growth oriented, dividend paying, E&P company. We now operate under the trade name Penn West Exploration. • On January 4, 2011, we completed the closing of a private placement of notes for a principal amount of approximately US$230 million with an average term of 10.8 years and an average interest rate of 5.00 percent. • On January 26, 2011, due to our corporate conversion, we announced our offer to repurchase all of our outstanding convertible debentures. Debenture holders are entitled to receive cash consideration based on the offer prices with the offer closing on March 3, 2011. At January 26, 2011, we had approximately $255 million of convertible debentures outstanding. Refer to “finding and development costs” table below for discussion on Adjusted FD&A. 2 HIGHLIGHTS Three months ended December 31 Year ended December 31 % change % change Financial (millions, except per unit amounts) Gross revenues (1) $ $ (6
